
	
		I
		111th CONGRESS
		1st Session
		H. R. 538
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Pascrell (for
			 himself and Mr. Boren) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  earned income threshold applicable to the refundable portion of the child tax
		  credit and to increase the age limit for such credit.
	
	
		1.Short titleThis Act may be cited as the
			 Child Tax Credit Growth Act of
			 2009.
		2.Reduction in
			 earned income threshold applicable to refundable portion of child tax
			 credit
			(a)Reduction in
			 earned income thresholdSubsection (d)(1)(B)(i) of section 24 of
			 the Internal Revenue Code of 1986 (relating to portion of credit refundable) is
			 amended by striking $10,000 and inserting
			 $5,000.
			(b)Repeal of
			 inflation adjustmentSubsection (d) of such section of such Code
			 is amended by striking paragraph (3).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Increase in age
			 limit for child tax credit
			(a)In
			 generalParagraph (1) of section 24(c) of the Internal Revenue
			 Code of 1986 (defining qualifying child) is amended by striking age
			 17 and inserting age 19.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2008.
			
